People ex rel. Woolworth v Department of Corr. Warden, Bellevue Hosp. Prison Ward (2020 NY Slip Op 03204)





People ex rel. Woolworth v Department of Corr. Warden, Bellevue Hosp. Prison Ward


2020 NY Slip Op 03204


Decided on June 5, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2020-04067

[*1]The People of the State of New York, ex rel. Aminie Woolworth, on behalf of Luis Torres, petitioner,
vDepartment of Corrections Warden, Bellevue Hospital Prison Ward, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (Aminie Woolworth pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Ann Bordley of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus, inter alia, in the nature of an application to release Luis Torres on his own recognizance or for bail reduction upon Kings County Indictment No. 275/20.
ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that the matter is remitted to the Supreme Court, Kings County, upon the consent of the respondent, to conduct an evidentiary hearing pursuant to CPL 530.60(2)(c), and the writ is otherwise dismissed.
RIVERA, J.P., DUFFY, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court